Citation Nr: 0104995	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for the service 
connected gunshot scar of the left leg, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable evaluation for the service 
connected gunshot scar of the left first metatarsal head.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arises from a November 1992 rating decision of 
the St. Louis, Missouri Regional Office (RO).  The case was 
remanded from the Board to the RO in February 1996 and 
February 1999 for additional development of the evidence.

By rating decision in May 2000, service connection was 
awarded for a scar of the first metatarsal head of the left 
foot and a noncompensable evaluation was assigned.  In regard 
to this claim, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that unlike claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found may be assigned following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the May 2000 rating 
action was the initial grant of service connection for the 
scar of the left first metatarsal, the Board will consider 
whether staged ratings should be assigned for this 
disability.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's appeal 
for a higher evaluation.

The Board also notes that the issue of service connection for 
a left knee disability as secondary to the service connected 
left foot disability was referred to the RO in the February 
1999 Board remand.  This issue was denied as part of the 
above discussed May 2000 rating decision.  A review of the 
November 2000 Form 646 suggests that the representative 
erroneously believed that service connection had been granted 
for a left knee disability.  Nonetheless, a notice of 
disagreement as defined in 38 C.F.R. § 20.201 has not been 
received and this issue is not before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left foot disability is manifested by 
complaints of pain; x-rays have revealed a deformity of the 
first metatarsal; and clinical findings have established the 
presence of the functional equivalent of moderately severe 
residuals of a foot injury, but no more, of the left foot.

3.  Clinical findings do not demonstrate that the service 
connected left leg scar is poorly nourished with repeated 
ulceration or that there is any limitation of function of the 
leg or foot relative to this scar. 

4.  A gunshot scar of the left first metatarsal head is 
manifested by a 3.5 cm. scar; clinical evidence demonstrates 
that this scar is well healed, non-tender and non-adherent; 
there is no evidence of residual disability resulting from 
this scar.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service connected residuals of a gunshot wound of the 
left foot have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5284, 
5310, 5311, 5312 (2000).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service connected gunshot scar of the left 
leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.321, Part 4 to include 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 7803, 7804, 7805 (2000).

3.  The criteria for the assignment of a compensable rating 
for the service connected gunshot scar of the left first 
metatarsal head have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321, Part 4 to include 4.1, 4.2, 4.7, 
4.10, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records show that the veteran sustained a 
penetrating wound of the left leg and left foot with a 
compound comminuted complete fracture of the left first 
metatarsal which was accidentally incurred when a machine gun 
discharged in May 1945.  The wounds were debrided and a cast 
was applied.  In late May 1945, secondary closure of the 
wound was done and a new cast applied.  In August 1945, he 
was admitted to the Winter General Hospital.  He was 
ambulatory without complaints.  He was reexamined and sent on 
convalescent furlough.  The wounds healed firmly and gave the 
veteran no trouble.  A certificate of disability on discharge 
showed a compound comminuted complete fracture of the left 
first metatarsal with resultant restriction of function of 
the left foot manifested by the partial loss of motion of the 
first toe and moderate pain on walking.  

On VA examination in November 1946, the veteran complained of 
pain and stiffness of the left foot and leg.  There was a 4 
cm. entrance wound of the upper 1/3 of the medial aspect of 
the left leg.  There was considerable keloid formation in 
this scar which was freely moveable and non-adherent but 
quite tender on palpation.  A scar on the inner border of the 
tibia was seen in the middle 1/3 of the left leg measuring 6 
cms. in length.  This scar was asymptomatic.  An oblique 5 
cms. scar appeared on the dorsum of the left foot overlying 
the first and second metatarsals distally.  Range of motion 
of the left knee and ankle were normal as well as the joints 
of the left foot.  There was no limitation of active or 
passive motion at the ankle.  The diagnoses were scars of 
penetrating wounds of the left leg and foot and healed 
fracture of the 4th metatarsal.

By rating action in January 1947, a 20 percent rating was 
assigned for a fracture of the left metatarsal secondary to 
gunshot wounds, evaluated as 20 percent disabling under 
Diagnostic Code (DC) 5283; and a scar of the left leg, was 
evaluated as 10 percent disabling.

On VA surgical examination in December 1957, there was a scar 
over the left lower extremity.  This was the only surgical 
finding or physical abnormality found at this time.  The scar 
was non-tender and non-adherent.  This scar represented the 
entrance and the foreign body ricocheted on the shin and hit 
the dorsum of the left foot just behind the joint.  Over the 
anteromedial aspect of the middle third of the left leg below 
the knee was a vertical scar.  Over the dorsal aspect of the 
left foot just along the first metatarsal bone was a 
longitudinal scar.  All of these scars were fairly healed 
without depression or any defect of the soft tissue either 
superficial or deep.  There was no defect in the fascia or 
muscles beneath these scars.  There was no impairment of 
motion of the joints including the knee, ankle or toes on the 
left.  There was no impairment of tendon function.  There was 
no swelling, thickness or other abnormality.  The rest of the 
examination was negative.  The diagnoses were three scars 
over the left leg and foot and an old healed uncomplicated 
fracture of the distal and left lateral first metatarsal 
bone.

The veteran is currently appealing a 10 percent rating that 
is in effect for a left leg scar and a 10 percent rating that 
is in effect for a fracture of the first metatarsal of the 
left foot.  

On VA examination in April 1996, it was noted that the 
inservice gunshot wound caused soft tissue trauma and a 
fracture of the left first metatarsal.  He complained of left 
foot and knee pain.  There was left foot pain with weight 
bearing primarily over the distal aspect of the first 
metatarsal.  Examination of the left foot showed a bunion 
deformity and mild second toe deformity with hammer toe and 
callus over the proximal interphalangeal joint.  There was 
pain on palpation of left leg scar.  

VA x-rays of the left tibia and fibular in February 1996 
showed no evidence of fracture dislocation.  There was no 
evidence of soft tissue swelling or foreign bodies.  There 
was no evidence of lytic or blastic bony lesion seen.  X-rays 
of the left foot showed an old fracture deformity of the 
first metatarsal bone.  There was a dense radiopaque  

VA outpatient treatment notations show that the veteran 
complained of leg aches in December 1998.  In October 1998, 
he complained of a stiff left great toe.  Stiffness of the 
joints of the left lower extremity was noted in September 
1998.  In January 1998, there was stiffness of the left leg 
where he was shot in service.  The feet hurt.  It was noted 
that elastic stockings helped a little bit.  The veteran wore 
special shoes.  In September 1997, the left leg and foot hurt 
where he had been shot.  Pain increased with ambulation.  In 
January 1997, the veteran reported that the pain level 
increased at night, even to the point of suffering from a 10 
out of 10 level of pain.  

On VA orthopedic examination in May 1999, the veteran 
complained of left foot pain especially beneath the area 
corresponding to the head of the first metatarsal and plantar 
aspect of the foot as he walked.  Reportedly, the veteran 
would tire easily when walking and he would have to stop to 
rest.  He had used corrective shoes for over 20 years.  He 
took pain pills for leg pain.  There was no history of 
specific flare-ups of increased pain of the left foot as 
would alter the range of motion or would alter functional 
activities.  The only surgery performed was debridement of 
the gunshot wound in service.  Since the early 1970s, the 
veteran had performed part time work doing body and fender 
repairs.  The veteran did not complain of the left tibia 
which was the area with two wounds.  There was no complaint 
of pain in the left foot wound area.  It was the dorsum of 
the foot where the veteran complained of pain on plantar 
weight bearing.  Left foot range of motion included 15 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
The first metatarsophalangeal joint of the great toe 
demonstrated 15 degrees of flexion and ten degrees of plantar 
flexion.  There was hallux valgus of the left foot with mild 
hammertoe deformities to the right.  There were no 
callosities of the plantar aspect of the left foot.  There 
was no weakness to dorsiflexion, plantar flexion, inversion 
or eversion which represented strength of the muscles of the 
left calf.  On palpation of the left calf, there was no loss 
of muscle mass or size.  There was no evidence of atrophy of 
muscle or loss of muscle mass secondary to the gunshot wound.  
No muscle tenderness was found.  There was a 3 cm. 
longitudinal scar of the left leg posterior to the tibia on 
the medial aspect of the mid-leg.  This scar was non-tender 
to touch and it was not swollen or adherent.  There was no 
keloid formation.  The skin was freely moveable.  No 
tenderness or scar depression was found.  On the dorsomedial 
aspect of the first metatarsal there was a 3.5 cm. scar.  
This scar was not adherent, tender or depressed.  There was 
no keloid formation.  Also of the left leg along the medial 
tibia below the level of the previously described 3 cm. scar, 
was a very ill defined longitudinal scar which the examiner 
could not differentiate from atrophic areas of the skin over 
the left tibia.  There was no tenderness or adherence of the 
skin.  X-rays of the left foot showed marked hallux valgus 
with early degenerative changes of the first metatarsal 
phalangeal joint.  There were foreign bodies overlapping the 
first metatarsal distally which were compatible with 
shrapnel.  The diagnoses were a gunshot wound of the left leg 
and foot; a fracture of the first metatarsal; and hallux 
valgus with bunions, bilateral.  

It was noted that the residuals of gunshot wounds and 
fracture of the left first metatarsal caused the scaring as 
reported.  There was no weakness of muscle associated with 
this scarring.  There was no pain in the area of the 
scarring.  In short, other than the finding of the scars, 
there was no functional loss from the scars.  The bullet 
wound did produce a fracture of the first metatarsal leaving 
x-ray remnants of small metal fragments which caused no 
symptoms.  Shortening of the first metatarsal had occurred 
which produced some abnormal weight bearing beneath the head 
of the first metatarsal.  This accounted for the complaints 
of plantar metatarsal pain during walking.  The hallux valgus 
(bunions) and the second hammertoes were not service related.  
It was opined, based on x-rays, that a medial faced joint 
between the first metatarsal and the first cuneiform was 
congenital in origin and predisposed the veteran to 
metatarsal varus over the passage of time, as well as hallux 
valgus of the great toe to the metatarsophalangeal joint and 
subluxation of the first metatarsophalangeal.  These were not 
service connected but rather were congenital and 
developmental in origin.  Therefore, the gunshot wounds, the 
shortening deformities on x-rays of the first metatarsal and 
the pain at the head of the first metatarsal were service 
connected.  The hallux valgus and the second hammer toe were 
not service related to the gunshot wound and the fracture of 
the first metatarsal.  A history of excess fatigability was 
the result of age and degenerative arthritis of the knee and 
not shotgun wound.  There was no history of additional flare-
ups or increased pain which would limit functional ability.  


II.  Analysis

In the context of claims for increased evaluations of 
service-connected disabilities, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further development is required to comply with the duty to 
assist the veteran.  Service connection is in effect for 
residuals of a gunshot wound of the first metatarsal of the 
left foot, evaluated as 10 percent disabling under DC 5284; 
for a scar of the left leg, evaluated as 10 percent disabling 
under DC 7804; and for a scar of the left first metatarsal 
head, evaluated as noncompensably disabling under DC 7805 of 
VA's Schedule for Rating Disabilities.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

With regard to the left leg scar and residual of gunshot 
wound of the left first metatarsal, where an increase in the 
level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  With regard to 
the claim for a higher evaluation for the service connected 
scar of the left first metatarsal, the holding in Fenderson 
as described in the introduction section of this decision 
will be applied.

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2000).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

The Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under applicable criteria, a 10 percent evaluation is 
warranted for moderate residuals of a foot injury; moderately 
severe residuals of foot injuries warrant a 20 percent 
evaluation; and a 30 percent evaluation requires severe 
residuals.  38 C.F.R. Part 4, Code 5284.

The veteran suffered a compound comminuted complete fracture 
of the left first metatarsal due to a gunshot injury with 
resulting restriction of function and moderate pain on 
walking.  The veteran testified in July 1993 that when he 
stood up with normal pressure on the left foot, there was 
pain and discomfort.  The left foot would swell during the 
day.  At times when walking, there would be a sharp pain 
which resulted in the veteran using a cane, especially on 
steps.  Due to the nature of the left foot disability, the 
veteran wore a special shoe which kept pressure off of the 
left great toe.  In addition, the veteran had to take pain 
pills.  Recent VA outpatient treatment records corroborate 
the fact that the veteran has been treated on an ongoing 
basis for significant left foot symptoms.  He was seen on 
multiple occasions by the VA outpatient service during 1997 
and 1998 with complaints of aching, stiffness, pain and 
discomfort.  It was noted that pain increased with movement.  
X-rays in May 1999 showed degenerative changes of the first 
left metatarsal and foreign bodies in this area of the foot.  
The examiner specifically noted that shortening of the first 
metatarsal had occurred which produced some abnormal weight 
bearing and pain.    

Based on the recent evidence, the Board finds that the 
disability picture more nearly approximates the criteria 
required for the assignment of a 20 percent evaluation for 
moderately severe residuals of a left foot injury due to the 
gunshot wound.  The evidence, however, does not demonstrate 
the presence of severe residuals of a foot injury as would be 
necessary for the assignment of a 30 percent evaluation under 
DC 5284.  With the use of corrective shoes and support hose, 
the veteran is able to ambulate and perform the functions of 
daily living.     

Under applicable criteria relating to range of motion of the 
ankle, moderate limitation of motion of either ankle warrants 
a 10 percent evaluation; and a 20 percent evaluation requires 
marked limitation of motion (DC 5271).  Ankylosis of either 
ankle warrants a 20 percent evaluation if the ankle is fixed 
in plantar flexion at an angle of less than 30 degrees; 
ankylosis of either ankle warrants a 30 percent evaluation if 
the ankle is fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees; and a 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees, in dorsiflexion at an angle of 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  (DC 5270).  Normal range 
of motion of the ankle includes 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  

A 20 percent evaluation is the highest possible evaluation 
under DC 5271 and thus this DC does not offer an avenue for 
the assignment of an evaluation in excess of the 20 percent 
evaluation to be assigned under DC 5284.  Furthermore, it has 
not been contended nor has the evidence shown that the 
veteran suffers from ankylosis of the left ankle as would be 
necessary for a higher evaluation under DC 5270.  Accordingly 
the Board finds that there is no basis for the assignment of 
an evaluation in excess of 20 percent under either DC's 5270 
or 5271 for limitation of motion or ankylosis of the left 
ankle.

The Board has also reviewed the veteran's case in concert 
with the considerations set forth in 38 C.F.R. §§ 4.40, 4.45, 
as required by DeLuca.  On VA examination in May 1999, the 
examiner found that there was no evidence of flare-ups of 
increased pain with use of the left foot as would alter the 
range of motion or alter functional activities.  A history of 
excess fatigability was noted to be the result of age and 
degenerative arthritis of the left knee, but it was not due 
to the gunshot wound.  Thus, there is no evidence that the 
veteran suffers from additional loss of motion due to pain or 
flare-ups of the left ankle or from excessive fatigability or 
incoordination.  Accordingly, the Board finds that there is 
no basis for the assignment of a higher evaluation for 
residuals of a gunshot wound of the left foot under the 
holding in DeLuca. 

The residuals of the veteran's gunshot wounds may also be 
evaluated under appropriate DC's for muscle injuries.  In 
this regard, the Board notes that during the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4, was amended.  
Effective July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 
4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to this claim are 
nonsubstantive in nature.  Given the nonsubstantive nature of 
the regulatory changes, the Board finds that the veteran will 
not be prejudiced by consideration of the claim decided 
herein, and remand of the claim is therefore unnecessary.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For VA rating purposes, 38 C.F.R. § 4.56(c) (2000) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

DC's 5310, 5311 and 5312 deal with the muscle of the lower 
leg and foot.  

Diagnostic Code 5310, impairment of Muscle Group X, includes 
the intrinsic muscles of the foot, such as 1) flexor 
digitorum brevis; 2) abductor hallucis; 3) abductor digiti 
minimi; 4) quadratus plantae; 5) lumbricales; 6) flexor 
hallucis brevis; 7) adductor hallucis; 8) flexor digiti 
minimi brevis; 9) dorsal and plantar interossei.  The 
functions affected by these muscles include movement of the 
forefoot and toes; and propulsion thrust in walking.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group X.  38 C.F.R. § 4.73, 
Diagnostic Code 5310.

Pursuant to Diagnostic Code 5311, Muscle Group XI refers to 
the posterior and lateral crural muscles and muscles of the 
calf: triceps surae (gastrocnemius and soleus); tibialis 
posterior; peroneus longus; peroneus brevis; flexor hallucis 
longus; flexor digitorum longus; popliteus; and plantaris. 
The function of this muscle group is for propulsion, plantar 
flexion of the foot; stabilization of the arch; flexion of 
the toes; and flexion of the knee.  The 10 percent rating 
contemplates a moderate disability of Muscle Group XI. A 20 
percent rating contemplates a moderately severe disability of 
Muscle Group XI. A 30 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of Muscle Group XI. 38 C.F.R. § 4.73, Diagnostic 
Code 5311; 38 C.F.R. § 4.73, Diagnostic Code 5311.

Diagnostic Code 5312 provides criteria for rating muscle 
injuries to Muscle Group XII, which include muscles arising 
from the anterior muscles of the leg, specifically the tibia-
anterior, extensor digitorum longus, extensor hallucis longus 
and peroneus tertius.  The functions involved are 
dorsiflexion, including extension of the toes and 
stabilization of the arch.  A severe injury is rated as 30 
percent disabling.  A moderately severe injury is rated as 20 
percent disabling.  A 10 percent rating contemplates a 
moderate disability. 

Under 38 C.F.R. § 4.56, severe wounds are through and through 
or deeply penetrating due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Tests of strength, endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; or visible or measurable 
atrophy.

Under DC's 5310, 5211 and 5312, the assignment of a 30 
percent evaluation requires the showing of severe muscle 
injury.  The evidence in this case falls short of such a 
requisite showing.  There is no evidence of prolonged 
infection, or sloughing of soft parts or intermuscular 
binding during service or thereafter.  The record does not 
show complaints indicative of the cardinal signs and symptoms 
of muscle disability which would render the veteran unable to 
keep up with work requirements.  In fact, the veteran worked 
for many years after service as an auto body worker.  There 
is also no evidence of a lack of strength, endurance or 
coordinated movements of the involved muscles.  The examiner 
found in May 1999 that there was no weakness to dorsiflexion, 
plantar flexion, inversion or eversion which represented the 
strength of the muscles of the left calf.  On palpation, 
there was no loss of muscle size or mass or evidence of 
atrophy of muscles secondary to the gunshot wound.  In short, 
the evidence does not show the presence of severe muscle 
injury as would be necessary for the assignment of a 30 
percent evaluation.

With regard to the service connected scars, the Board notes 
that a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration.  DC 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful upon objective demonstration.  
DC 7804.  Scars may be evaluated on the basis of any 
limitation of function of the body part involved.  DC 7805.  

Initially, the Board notes that the current 10 percent 
evaluation has been assigned for a tender scar of the left 
leg.  In order to assign a higher evaluation there would have 
to be evidence of a poorly nourished scar with ulceration or 
that the scar affects the functioning of the leg.  There is 
no such evidence in this case.  Moreover, there is no 
evidence of any residual disability relating to the second 
scar of the left leg.

With regard to the left foot scar, the May 1999 VA 
examination report showed the presence of a 3.5 inch scar.  
This scar was not adherent, tender or depressed .  There was 
no keloid formation.  Accordingly, there is no basis for the 
assignment of a compensable evaluation for the scar of the 
left foot as it has neither been contended nor does the 
medical evidence show that there is no evidence of 
ulceration, a poorly nourished scar, a tender or painful 
scar, or that the left foot scar limits the functioning of 
the left foot. 

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected left foot 
scar, but finds that at no time since he filed this claim has 
the service-connected left foot scar manifested a compensable 
degree of disability. Fenderson, supra. 

With respect to the disability ratings discussed above, the 
Board has also considered whether extra-schedular 
consideration under 38 C.F.R. § 3.321 (2000) is warranted.  
The record reflects that the veteran has not required 
frequent hospitalizations for the service connected left foot 
and leg and the demonstrated manifestations of the 
disabilities are consistent with the assigned evaluations.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, the Board finds that the criteria for the 
assignment of extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 20 percent rating for the service connected 
residuals of a gunshot wound of the left foot is granted, 
subject to the law and regulations governing the payment of 
monetary awards.

Entitlement to a rating in excess of 10 percent for the 
service connected gunshot scar of the left leg is denied.

Entitlement to a compensable evaluation for the service 
connected gunshot wound of the left first metatarsal head is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

